Citation Nr: 0839332	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  03-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of an acid burn scar to the right neck (right neck 
scar), currently rated 10 percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
allergic rhinitis. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss of the right ear.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for conjunctivitis.  

5.  Entitlement to service connection for nasal passage 
lining disability.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for sinusitis. 

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for herpes simplex virus.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
October 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and subsequent rating 
decisions by the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The service-connected right neck scar includes two of the 
eight characteristics of disfigurement of the neck; and does 
not result in any limitation of any body part affected.

2.  The veteran's allergic rhinitis is manifested by no 
blockage on either side of the nasal passage.  

3.  There is no competent evidence that the veteran currently 
has a nasal passage lining disability related to service.

4.  In March 1995, the RO denied service connection for 
conjunctivitis, hearing loss of the right ear, sinusitis, and 
herpes simplex virus.  The veteran was provided notice of the 
denials, but did not file a timely notice of disagreement and 
that decision is now final.

5.  The evidence presented since March 1995 does not relate 
to an unestablished fact necessary to establish the claim, 
and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim of service connection for 
conjunctivitis.

6.  The evidence presented since March 1995 does not relate 
to an unestablished fact necessary to establish the claim, 
and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim of service connection for hearing 
loss of the right ear.

7.  The evidence presented since March 1995 does not relate 
to an unestablished fact necessary to establish the claim, 
and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim of service connection for sinusitis.

8.  The evidence presented since March 1995 does not relate 
to an unestablished fact necessary to establish the claim, 
and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim of service connection for herpes 
simplex virus.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for a right neck 
scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West & Supp. 2008); 38 C.F.R. §§ 4.7, 4.31, 4.118, 
Diagnostic Codes 7800, 7805 (2008).

2.  The criteria for a compensable disability rating for 
allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 
4.97, Diagnostic Codes 6513, 6522 (2006).

3.  The criteria for service connection for a nasal passage 
lining disability have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

4.  New and material evidence has not been received since the 
March 1995 RO decision to deny the claim for entitlement to 
service connection for conjunctivitis.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

5.  New and material evidence has not been received since the 
March 1995 RO decision to deny the veteran's claim for 
entitlement to service connection for hearing loss of the 
right ear.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).

6.  New and material evidence has not been received since the 
March 1995 RO decision to deny the veteran's claim for 
entitlement to service connection for sinusitis.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).

7.  New and material evidence has not been received since the 
March 1995 RO decision to deny the veteran's claim for 
entitlement to service connection for herpes simplex virus.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; 38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding his claim for an increased rating for his right 
neck scar, the veteran received fully compliant notice in 
July 2008.  There was a timing deficiency with the July 2008 
letter, because it was provided after the initial evaluation 
of May 2003.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was remedied by the 
readjudication of the claim in a September 2008 supplemental 
statement of the case after the notice was provided.

Regarding the veteran's claim for an increased initial rating 
for service-connected allergic rhinitis, once service 
connection is established, the claim is substantiated and 
further VCAA notice with regard to downstream issues, such as 
the initial evaluation, is unnecessary.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Regarding his service connection claim, the RO provided the 
appellant pre-adjudication notice by letter dated in April 
2003.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Regarding the increased rating and service connection claims, 
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

Regarding his petitions to reopen, to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  The VA has a 
duty to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The VA must examine the bases for the denial in 
the prior decision and provide a notice letter that describes 
what evidence would be necessary to substantiate that element 
or those elements required to establish service connection 
that were found insufficient in the previous denial.  Id.  
The VA is also obligated to provide a claimant notice of what 
is required to substantiate each element of a claim.  See 
Dingess/Hartman, supra.  VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.

The RO provided the veteran with complete notice in October 
2008, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant's representative waived further due process 
considerations and requested that the case be sent to the 
Board.  The RO's October 2008 letter adequately informed the 
veteran of the information and evidence needed to 
substantiate his claims to reopen, complied with VA's 
notification requirements, and set forth the laws and 
regulations applicable to his claims.  In sum, the veteran 
was notified of the evidence needed to substantiate his 
claims, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  That letter 
explained the terms "new" and "material" to the veteran and 
informed him of the type of evidence that would be considered 
new and material.  See Kent, supra.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Analysis

A.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

In claims for higher rating, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  



1.  Right Neck Scar 

For disfigurement of the head, face, or neck, one 
characteristic of disfigurement results in the grant of a 10 
percent disability rating.  Evidence that disfigurement of 
the head, face, or neck has resulted in visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement warrants the 
award of a 30 percent disability evaluation.  The next higher 
rating of 50 percent requires evidence that disfigurement of 
the head, face, or neck has caused visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or with 
four or five characteristics of disfigurement.  The highest 
evaluation of 80 percent necessitates evidence that 
disfigurement of the head, face, or neck has resulted in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement.  Diagnostic Code 7800.

Note (1) to Diagnostic Code 7800 states that the 8 
characteristics of disfigurement are a scar 5 or more inches 
(13 or more cm.) in length; a scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of a scar that 
is elevated or depressed on palpation; a scar that is 
adherent to underlying tissue; the skin is hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); the underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. cm.); and the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

A fee basis examination was conducted in June 2006.  The 
examiner stated that the veteran's scar of the right neck was 
elevated, and measured 5 centimeters by 1.5 centimeters.  
There was no ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, and no functional 
impairment.

As the veteran's scar is elevated and at least in one-quarter 
inch (0.6 cm.) wide at widest part, two characteristics of 
disfigurement is met, and he is entitled to an increased, 30 
percent, rating.  However, none of the other eight 
characteristics are met as he the scar is not 5 or more 
inches (13 or more cm.) in length; adherent to underlying 
tissue; nor does the scar exceed six square inches (39 sq. 
cm.), so an even higher rating is not warranted under 
Diagnostic Code 7800.  

As the veteran's scar does not limit any function of the 
neck, Diagnostic Code 7805 is not for application to provide 
for an even higher evaluation.

2.  Allergic Rhinitis 

The veteran's service-connected allergic rhinitis is 
currently rated as noncompensable under 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  

Under Diagnostic Code 6522, a compensable, 10 percent, rating 
for allergic rhinitis is warranted with a greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted with evidence of polyps.  Where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
will be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

A June 2006 fee basis examination noted that the veteran had 
slightly erythematous nasal mucosa consistent with allergy.  
The septum was mildly deviated to the left, and the nasal 
turbinates were normal in size and appearance.  Accordingly, 
the veteran's allergic rhinitis symptoms do not meet the 
criteria for a compensable rating under Diagnostic Code 6522.

This represents the most severe his allergic rhinitis has 
been since filing his claim, and he is not entitled to a 
"staged" rating for this condition.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The preponderance of the evidence 
is against the claim; there is no doubt to be resolved; and 
an increased rating is not warranted. 


B.  Service Connection Claim

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

The examiner who conducted the June 2006 fee basis 
examination stated that the veteran did not have a nasal 
passage lining disability.  There is no medical evidence of 
record that the veteran currently has the disability at 
issue.  Absent proof of a present disability, there can be no 
valid claim.  See Gilpin, supra.  Although the veteran may 
testify as to symptoms he perceives to be manifestations of 
the disability, the question of whether a chronic disability 
is present is one which requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran is already in receipt of service connection for 
allergic rhinitis.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

C.  Petitions to Reopen

A March 1995 rating decision denied service connection for 
conjunctivitis, hearing loss of the right ear, sinusitis, and 
herpes simplex virus because the conditions were not 
diagnosed in service and the veteran failed to report for a 
scheduled examination.  The veteran did not timely appeal 
that RO decision despite being notified of his procedural and 
appellate rights.  It became final and binding on him based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103.

There must be new and material evidence during the years 
since the final decision to reopen his claims and warrant 
further consideration on a de novo basis.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

If the Board finds that no such evidence has been submitted, 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

The veteran filed his petition to reopen the claims in March 
2003.  "New" evidence is evidence not previously submitted to 
agency decision makers and "material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

There is still no evidence of record that the veteran 
currently has conjunctivitis, hearing loss of the right ear, 
sinusitis, and herpes simplex virus.  A June 2006 fee basis 
examination report stated that the veteran did not have 
conjunctivitis, sinusitis, or herpes simplex virus.  
Regarding his hearing loss, there is no evidence that the 
veteran currently has any right ear hearing loss disability 
that meets the criteria set forth in 38 C.F.R. § 3.385.  
Multiple audiograms conducted in service, and an audiogram 
conducted after service in June 2006, do not demonstrate any 
hearing loss disability that meets the criteria set forth in 
38 C.F.R. § 3.385.  The June 2006 fee basis examination 
diagnosed high frequency hearing loss of the left ear only.  
Regarding the veteran's sinusitis, he is already in receipt 
of service connection for allergic rhinitis.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence, the benefit-of-the-
doubt doctrine is inapplicable, and reopening the claims are 
not warranted.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Entitlement to a 30 percent rating for service-connected 
right neck scar is granted.

Entitlement to an increased rating for service-connected 
allergic rhinitis is denied.

Entitlement to service connection for nasal passage lining 
disability is denied.

The petition to reopen the claim of service connection for 
conjunctivitis is denied.

The petition to reopen the claim of service connection for 
hearing loss of the right ear is denied.

The petition to reopen the claim of service connection for 
sinusitis is denied.

The petition to reopen the claim of service connection for 
herpes simplex virus is denied.


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


